                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Case No.: 3:19-cv-00580-RJC

ANDREW ELLIOTT WILKINSON,

                Plaintiff,

       v.                                           DEFENDANTS WELLS FARGO BANK,
                                                      N.A., WELLS FARGO CLEARING
WELLS FARGO BANK, N.A.; WELLS                       SERVICES, LLC, ANGIE OSTENDARP,
FARGO CLEARING SERVICES, LLC d/b/a                   AND MIKE QUIMBY’S MOTION TO
WELLS FARGO ADVISORS and/or FIRST                           DISMISS COMPLAINT
CLEARING; ANGIE OSTENDARP; MIKE
QUIMBY; FINRA; and PLACE AND                          [Fed. R. Civ. P. 8, 10(b), and 12(b)(6)]
HANLEY LLC,

                Defendants.


       Pursuant to Rules 8, 10(b), and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendants Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors and/or First

Clearing (“WFCS”), 1 Wells Fargo Bank, N.A., Angie Ostendarp, and Mike Quimby

(collectively, the “Moving Defendants”) hereby move, through undersigned counsel, for the

dismissal of all of Plaintiff’s claims against them for the reasons articulated in the Moving

Defendants’ accompanying Memorandum of Law in Support of its Motion to Dismiss Plaintiff’s

Complaint, which is incorporated herein by reference.           By way of summary, Plaintiff’s

Complaint should be dismissed because:

1
  Although Plaintiff purports to sue “Wells Fargo Advisors” and “1st Clearing LLC” (Compl.,
Doc. 1-1 at 3, 82), Wells Fargo Advisors and First Clearing are merely trade names used by
Wells Fargo Clearing Services, LLC. To expedite this proceeding (and in recognition of the pro
se nature of the action), the present Motion and supporting Memorandum are being submitted on
behalf of WFCS, the actual Wells Fargo entity it appears Plaintiff was attempting to sue.
Similarly, the Complaint makes reference to “Wells Fargo Companies and Stockholders,” but
this is not a discrete legal entity, nor does it appear on Plaintiff’s “List of Defendants Revised.”
(See id. at 82.) In any event, for the reasons set forth below, Plaintiff has not pled viable claims
against any “Wells Fargo” entity or representative.


            Case 3:19-cv-00580-RJC Document 11 Filed 12/06/19 Page 1 of 4
       1. Plaintiff’s purported claims are barred by the doctrines of res judicata and collateral

          estoppel in light of prior proceedings before this Court and the Financial Industry

          Regulatory Authority;

       2. Plaintiff’s purported claims are untimely;

       3. Plaintiff failed to comply with the basic pleading standards set forth in Rules 8 and 10

          of the Federal Rules of Civil Procedure with respect to all of his claims;

       4. Plaintiff’s purported claims fail as a matter of law because they are premised on

          unreasonable inferences and are therefore wholly implausible;

       5. Plaintiff failed to state a claim for criminal violations because, inter alia, he has not

          identified a private right of action with respect to such supposed violations; and

       6. Plaintiff failed to state a claim for constitutional violations pursuant to 42 U.S.C.

          § 1983 because, inter alia, he did not adequately identify the constitutional right

          allegedly violated or establish that any of the Moving Defendants were a state actor or

          operating under color of state law.

       WHEREFORE, the Moving Defendants respectfully request that the Court enter an Order

dismissing Plaintiff’s claims against them with prejudice and for such other relief the Court

deems just and proper.




                                     2
         Case 3:19-cv-00580-RJC Document 11 Filed 12/06/19 Page 2 of 4
Dated: December 6, 2019

                             Womble Bond Dickinson (US) LLP

                             /s/ James S. Derrick
                             James S. Derrick (N.C. State Bar No. 39632)
                             Debbie W. Harden (N.C. State Bar No. 10576)
                             301 South College Street, Suite 3500
                             Charlotte, NC 28202-6037
                             Telephone: (704) 331-4943
                             Email: debbie.harden@wbd-us.com
                             Email: james.derrick@wbd-us.com

                             Attorneys for Defendants Wells Fargo Bank, N.A.; Wells
                             Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors
                             and/or First Clearing; Angie Ostendarp; and Mike Quimby




                                    3
        Case 3:19-cv-00580-RJC Document 11 Filed 12/06/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019 the foregoing DEFENDANTS WELLS
FARGO BANK, N.A., WELLS FARGO CLEARING SERVICES, LLC, ANGIE
OSTENDARP, AND MIKE QUIMBY’S MOTION TO DISMISS COMPLAINT was filed
with the Clerk of Court using the CM/ECF system, which will automatically send notification of
such filing and serve all CM/ECF recipients.

        I further certify that on December 6, 2019 I served the following non-CM/ECF
participants by U.S. Mail as follows:

              Andrew Elliott Wilkinson
              1430 Pine Tree Drive
              Charlotte, North Carolina 28270

              Pro Se Plaintiff

              Place and Hawley LLC
              1415 Panther Lane
              Naples, FL 34109

              Defendant

              FINRA
              c/o Terri Reicher
              1735 K Street
              Washington, DC 20006

              Defendant

                                           /s/ James S. Derrick
                                           James S. Derrick (N.C. Bar No. 39632)




                                     4
         Case 3:19-cv-00580-RJC Document 11 Filed 12/06/19 Page 4 of 4
